DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114

            A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24, 2021 has been entered.

Claim Objections

             Claims 15, 22 and 28 objected to because of the following informalities: 
 
             In claim 15, “each of the plurality of spatial channels may be distinguished…” in line 7 could be changed to “each of the plurality of spatial channels are 
 
 Claim Interpretation

           The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

           The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 
          Such claim limitations are: “means for communicating…”, “means for selecting…” and “means for transmitting…” in claim 15.

           A review of the specification shows corresponding structure for a “means for communicating with a plurality of secondary stations” as recited in Paragraphs 0003 of the printed publication, where the communication is performed by a plurality of antennas.

           A review of the specification shows corresponding structure for a “means for selecting” as recited in Paragraphs 0044 – 0045 of the printed publication, where the selection of the subset form a set of DRS is an orthogonal subset to reduce the risk of collision and depends on the identity of the cell.

           A review of the specification shows corresponding structure for a “means for transmitting the selected subset of reference symbols…” as described in paragraphs 0043 – 0044 of the printed publication, where  the subset of selected reference symbols are associated to a spatial channel for transmission.

Claim Rejections - 35 USC § 103

           The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


            Claims 15 and 17 – 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nam et al (US 2010/0323709) in view of Chen et al (US 2010/0061360).

Re claim 15, Nam teaches of a primary station (#420, Figures 4 – 5) comprising: means for communicating with a plurality of secondary stations (This element is interpreted under 35 U.S.C. 112(f) as an “antenna” capable of transmitting signals (antenna, Figures 4 – 5 or MIMO, Paragraphs 0202 – 0205) to a plurality of secondary stations (#402 - #408, Figures 4 – 5 and two UEs, Paragraphs 0201 – 0205)); means for allocating a subset of reference symbols from a set of possible reference symbols (This element is interpreted under 35 U.S.C. 112(f) where the selection of the subset from a set of DRS is an orthogonal subset (two orthogonal sets of DRS, Paragraphs 0197 and 0204, DRS(0), DRS(1), Fig.6A and Fig.7, Paragraphs 0190 – 0194)); and  means for transmitting to a secondary station the selected subset of reference demodulation symbols (This element is interpreted under 35 U.S.C. 112(f), where the subset of selected reference symbols are associated to a spatial channel for transmission (spatial multiplexing, Paragraph 0094, SDMA, Paragraph 0095 and Fig.5, desired channel, Paragraphs 0204 – 0205, where the interfering channel seen by the first UE is the spatial channel or desired channel for the second UE), wherein the transmission characteristic of the subset of demodulation reference symbols depends on the spatial channel (scrambling sequence, Paragraphs 0204 – 0205). However, Nam does not specifically teach of the allocated subset of demodulation reference symbols being associated with a spatial channel of a plurality of spatial channels such that the demodulation reference symbols for each of the plurality of spatial channels may be distinguished based on a transmission characteristic associated with each spatial channel of the plurality of spatial channels.
DRSs associated with different layers…but are scrambled by a different set of scrambling sequences, Paragraphs 0035 and 0041).
              It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the demodulation reference symbols for each of the plurality of spatial channels to be distinguished based on the scrambling code associated with each spatial channel of the plurality of spatial channels to eliminate co-channel interference between different DRS layers.

           Re claims 17, Nam teaches of wherein the transmission characteristic of the subset of reference symbols comprises at least one of a modulation sequence (FDM/TDM, Fig.6A and CDM, Fig.6B), a spreading sequence (Walsh codes, Paragraph 0187), a cyclic shift to a spreading sequence, a scrambling sequence (scrambling sequence, Paragraphs 0204 – 0205) and a plurality of time/frequency resource elements (as shown in Figures 6 – 7).

           Re claim 18, Nam teaches of wherein the first subset of reference symbols (DRS, Fig.6B) of the secondary station (Fig.1) is mutually orthogonal (different Walsh codes (orthogonal codes), Paragraphs 0186 and 0282) with at least one other subset of 

           Re claim 19, Nam teaches of wherein the subset of reference symbols further depends on at least one of the following: an identifier of the secondary station (i_DRS, Paragraph 0190), an identifier of the primary station (Paragraphs 0207 – 0220, NID), a subframe number (Figures 6 – 7), an OFDM symbol number (Figures 6 – 7), a resource block index, a sub-block within a resource block, an index to a group of resource blocks, a carrier frequency and a carrier index. 

           Re claim 20, Nam teaches of wherein the subset of reference symbols varies with the time (symbols in different time slots, Figures 6 – 7).

           Re claim 21, Nam teaches of where a spatial channel is associated with an antenna or an antenna port (MIMO and antenna ports, Paragraphs 0204 – 0206).

          Claim 22 – 23 and 25 – 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nam in view of Chung et al (US 2012/0033630) and further in view of Chen et al (US 2010/0061360).

           Re claims 22, Nam teaches of a primary station (#420, Figures 4 – 5) comprising: a plurality of antennas configured to communicate with a plurality of secondary stations (Paragraph 0097); and processing circuitry configured to select a subset of demodulation 
           Chung teaches of a plurality of antennas being an antenna array (Paragraph 0049) and the scrambling sequence being a plurality of scrambling codes (scrambling code sequence, Paragraph 0076).
            Chen teaches of demodulation reference symbols for each of the plurality of spatial channels may be distinguished based on the scrambling code associated with each spatial channel of the plurality of spatial channels (DRSs associated with different layers…but are scrambled by a different set of scrambling sequences, Paragraphs 0035 and 0041).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used an antenna array for increased overall gain and have the scrambling sequence be a sequence of a plurality of scrambling codes to efficiently perform the scrambling. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the demodulation reference symbols for each of the plurality of spatial channels to be distinguished based on the scrambling code associated with each spatial channel of the plurality of spatial channels to eliminate co-channel interference between different DRS layers.

           Re claim 23, Nam, Chung and Chen teach all the limitations of claim 22 as well as Nam teaches of wherein the transmission characteristic of the subset of reference symbols comprises at least one of a modulation sequence (FDM/TDM, Fig.6A and CDM, 
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have varied a transmission characteristic of the subset of demodulation reference symbols for different spatial channels of the plurality of spatial channels so as to effectively eliminate co-channel interference between different DRS layers.

           Re claim 25, Nam teaches of wherein the subset of demodulation reference symbols further depends on at least one of the following: an identifier of the secondary station, an identifier of the primary station, a subframe number, an OFDM symbol number, a resource block index, a sub-block within a resource block, an index to a group of resource blocks, a carrier frequency and a carrier index (see claim 19). 

           Re claim 26, Nam teaches of wherein the subset of demodulation reference symbols varies with the time (see claim 20).



           Re claim 28, Nam teaches of a secondary station (#116, Fig.1) comprising: a secondary station comprising: a plurality of antennas (multiple receive antennas, Paragraphs 0094 – 0095) configured to receive, from at least one primary station, a subset of demodulation reference symbols (DRS(0), Paragraphs 0186 – 0190 and Fig.6) wherein the subset of demodulation reference symbols are preconfigured for utilization by the secondary station (DRS(0) for the first UE, Paragraphs 0186 – 0190), wherein the subset of demodulation reference symbols include demodulation reference symbols for each of a plurality of spatial channels (DRS for 2 layers, Fig.6B, Paragraphs 0187 – 0196, spatial multiplexing, Paragraph 0094, SDMA, Paragraph 0095 and Fig.5, desired channel, Paragraphs 0204 – 0205, where the interfering channel seen by the first UE is the spatial channel or desired channel for the second UE), and wherein the subset of demodulation reference symbols are transmitted utilizing a scrambling sequence (DRSs are scrambled, Paragraphs 0204 – 0205); and processing circuitry configured to distinguish the demodulation reference symbols for each spatial channel of the plurality of spatial channels (desired channel in a MIMO system, Paragraphs 0204 – 0205) based on the scrambling sequence of the demodulation reference symbol (the UE may know the corresponding scrambling sequence used, Paragraphs 0203 – 0205), wherein the processing circuitry is configured to utilize the distinguished reference symbols to determine at least one of a phase and amplitude reference for demodulation of data received by the secondary station on corresponding spatial channels of the plurality of 
           Chung teaches of a plurality of antennas being an antenna array (Paragraph 0049) and the scrambling sequence being a plurality of scrambling codes (scrambling code sequence, Paragraph 0076).
            Chen teaches of demodulation reference symbols for each of the plurality of spatial channels may be distinguished based on the scrambling code associated with each spatial channel of the plurality of spatial channels (DRSs associated with different layers…but are scrambled by a different set of scrambling sequences, Paragraphs 0035 and 0041).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used an antenna array for increased overall gain and have the scrambling sequence be a sequence of a plurality of scrambling codes to efficiently perform the scrambling. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the demodulation reference symbols for each of the plurality of spatial channels to be distinguished based on the scrambling code associated with each spatial channel of the plurality of spatial channels to eliminate co-channel interference between different DRS layers.

           Re claim 31, Nam teaches of wherein the subset of demodulation reference symbols received from the at least one primary station further depends on at least one of the following: an identifier of the secondary station (UE-ID, Paragraph 0204), an identifier of the primary station (Paragraphs 0207 – 0218, NID), a subframe number, an OFDM symbol number, a resource block index, a sub-block within a resource block, an index to a group of resource blocks, a carrier frequency and a carrier index.

         Re claim 32, Nam teaches of wherein a portion of a first subset of demodulation reference symbols is arranged in both time and frequency domains (OFDM block, Fig.6A – 6B) and is mutually orthogonal to a corresponding portion of at least one other subset of demodulation reference symbols identically arranged in both time and frequency domains (Paragraphs 0204 – 0205).

             Re claim 33, Nam teaches of teaches of wherein the subset of demodulation reference symbols varies with the time (symbols in different time slots, Fig.9A).

             Re claim 34, Nam teaches of where a spatial channel is associated with an antenna or an antenna port (g, Paragraph 0218).

          Claim 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over Nam and Chung in view of Koivista et al (US 2012/0026964).

Re claim 29, Nam and Chung teach all the limitations of claim 28, except of wherein the subset of demodulation reference symbols is associated sequentially, and where a starting value of the subset of demodulation reference symbols for a spatial channel depends on a respective spatial channel index.
              Koivista teaches of wherein the subset of demodulation reference symbols is associated sequentially, and where a starting value of the subset for a spatial channel depends on a respective spatial channel index (DRS index, Figure 8).
              It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the set of possible reference symbols as an ordered list so as to form the resource block.

          Claim 30 is rejected under 35 U.S.C. 103(a) as being unpatentable over Nam and Chung in view of Soulie et al (US US 2009/0034438) and further in view of Callard et al (US 2009/0060088).

          Re claim 30, Nam and Chung teach all the limitations of claim 28 except of wherein the secondary station receives from the at least one primary station a parameter indicating a number of the spatial channels and a demodulation reference symbol (DRS) scrambling sequence associated with the subsequently assigned spatial channel.
           Soulie teaches of a secondary station that receives from the at least one primary station a parameter indicating a spreading sequence (Paragraphs 0052 – 0053).

              It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the UE know the corresponding scrambling sequence used in the transmitter by having sending the parameter for avoiding descrambling errors.              It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the secondary station receive from the at least one primary station a parameter indicating the number of the spatial channels to improve antenna configuration detection performance.

Conclusion

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633